RONEY, Senior Circuit Judge,
concurring.
I concur in the decision of the court and the analysis of the issue presented. As to the comments in the opinion about the failure of defense counsel generally to respond properly to discovery requests, I would suggest that it is difficult for an appellate court acting in its review function to obtain empirical evidence concerning the causes of the problems that are present in the current discovery process. It is my impression, however, that the improper discovery activity which unnecessarily prolongs and raises the cost of litigation is the result of abuses by both plaintiffs and defendants and their lawyers, and is partly caused by the failure of busy courts to properly monitor the use of discovery procedures. I would hold all parties and lawyers to a higher standard of good faith in the discovery process, and through rules changes and judicial decision do something about the inordinate time and expense of litigation caused by unnecessary and burdensome discovery activity.